Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 1 of 15                 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHER DISTRICT OF ALABAMA
                                MOBILE DIVISION
 DEEPA REEVES

         Plaintiff,                                Civil No. 19-1133
                                                   Judge
 v.                                                Magistrate Judge

 MOBILE COUNTY REVENUE
 COMMISSION

         Defendant,


                                        COMPLAINT
         Plaintiff Deepa Reeves (“Plaintiff” or “Reeves”) files this lawsuit against her

former employer Defendant Mobile County Revenue Commission (“Defendant “ or

“the Revenue Commission”) for discrimination and retaliation as prohibited under 42

U.S.C.S. §2000e, et. seq. known as Title VII of the Civil Rights Act of 1964 (“Title

VII”).

      Defendant engaged in discriminatory practices with malice and with reckless

indifference to Plaintiff’s federally protected rights. Plaintiff seeks to recover

compensatory and punitive damages from the Defendant as allowed in subsection

(b) of 42 U.S.C.S. §1981a in addition to any relief authorized by section 706(g) of

Title VII, including reinstatement, an award of backpay, pre-judgment interest, post-

judgment interest and any other equitable relief as the Court deems appropriate.




                                              1
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 2 of 15               PageID #: 2




Under 42 U.S.C.S. §1988 Plaintiff seeks to recover attorneys’ fees, including expert

fees as part of costs awardable to Plaintiff as prevailing party for enforcing §1981a.

    I.     Parties

1. Plaintiff was born in the country of India and all times relevant to this lawsuit a

    resident of Alabama.

2. Defendant Mobile County Revenue Commission is an employer as defined under

    Title VII. 42 U.S.C.S. § 2000e(e).

3. Defendant employed Plaintiff between April 2014 and June 2019

    II.    Jurisdiction and Venue

4. The jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331, 1343 and 2201.

5. Venue is proper in the Southern District of Alabama under 28 U.S.C. §1391.

6. This is a suit authorized and instituted under Title VII of the Act of Congress,

    known as the “Civil Rights Act of 1964,” 42 U.S.C.S. §2000e, et seq., as amended

    by the Civil Rights Act of 1991 and 42 U.S.C.S. §1981a which provide relief for

    discrimination because of race, nation of origin, color and gender and for

    retaliation.

7. Plaintiff filed her first charge of discrimination with the United States Equal

    Employment Opportunity Commission (“EEOC”) on October 1, 2018. (Exhibit

    1).




                                             2
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 3 of 15          PageID #: 3




8. Plaintiff filed her second charge of discrimination with the EEOC on February 22,

    2019. (Exhibit 2).

9. Plaintiff was issued a right to sue on September 30, 2019. (Exhibit 3).

10. Plaintiff sues within 90 days of her receiving notice.

   III.   Factual Allegations

11. The Revenue Commission maps, appraises, assesses and collects ad valorem

    taxes on residential, commercial and industrial properties in Mobile County,

    Alabama.

12. Kim Hastie has been the Revenue Commissioner since October 2015.

13. Second in charge at the Revenue commission was Chief Deputy Tyler Pritchett.

14. Regan Downing and Donald Davis are co-managers of the Revenue

    Commission’s Appraisal departments and are Plaintiff’s immediate supervisors.

15. Brad Rhodes is a Property Evaluation and Defendant has placed him as

    supervisor over Plaintiff at times.

16. Plaintiff has been employed with the Revenue Commission since April 2013.

    began her employment with Defendants in April 2013.

17. During her tenure with Defendant Plaintiff sought career advancement, including

    training, certification and promotion.

18. Plaintiff meets the minimum job qualification requirements for the Property

    Appraiser II position.



                                             3
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 4 of 15            PageID #: 4




19. The Revenue Commission has denied Plaintiff a promotion to Property

    Appraiser II.

20. In August 2017 Mr. Holt issued Plaintiff a counseling alleging “insubordination”

    and “performance” issues.

21. In November 2017 Mr. Downing issued Plaintiff a counseling alleging

    “insubordination” and “performance” issues and instructed her to remain at her

    desk during working hours not to disrupt other employees’ work.

22. Beginning in 2018 the Revenue Commission has hired, appointed and promoted

    at least 5 individuals into the Property Appraiser II position.

23. In March 2018 a white female was selected to fill the vacancy for the Property

    Appraiser II.

24. After the first Property Appraiser II position had been in filled around March

    2018, Plaintiff complained to Human Resources about her non-selection.

25. On or around June 7, 2018 Mr. Downing issued Plaintiff a counseling citing

    “insubordination” and “performance” issues.

26. On or around July 14, 2018 a white female and a black female were selected to

    fill the 2 vacancies for Property Appraiser II.

27. On or around August 13, 2018 Mr. Downing removed Plaintiff’s driving privileges

    for 2 weeks based on anonymous report that purportedly included a

    photograph showing Plaintiff’s county-issued car illegally parked.



                                            4
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 5 of 15           PageID #: 5




28. On or around August 25, 2018 a white female and white male were selected to

    fill the 2 vacancies for Property Appraiser II.

29. Defendants job description for the Property Appraiser II position affirmatively

    states in the minimum qualification section there is a preference for candidates

    with the certification.

30. Plaintiff possessed the Alabama Certified Appraiser certification and the

    successful 2018 applicants for the Property Appraiser II position did not possess

    that certification before receiving the position.

31. Defendant provided certain successful promotees the opportunity to complete

    the certification coursework after they had been selected.

32. Tim Hall requested the promotion of two specific individuals, both white, for

    the August 2018 Property Appraiser II vacancy, and specifically stated he did not

    want Plaintiff.

33. In August 2018 Plaintiff e-mailed Chief Deputy Pritchett about the assignment of

    vehicles with GPS trackers “especially to the colored Appraisers.”

34. Not all Appraiser I and II county-issued vehicles had GPS trackers before August

    2018.

35. Defendant disciplined two female appraisers based on GPS trackers, including Joy

    Collins, and African American female.




                                            5
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 6 of 15            PageID #: 6




36. Plaintiff received an evaluation in June by Mr. Rhodesand she requested to a

    meeting to have it revised.

37. The meeting was postponed several times.

38. In August 2018, during her meeting with Mr. Pritchett, Mr. Downing and Mr.

    Davis meeting she reported belief she was being discriminated against.

39. Plaintiff complained that she was being nitpicked, she was being scrutinized,

    written up prevented from advancement despite appraiser committing similar or

    more egregious performance mistakes being used to stop her career

    advancement.

40. Plaintiff also complained about being subjected to heightened scrutiny, based on

    her being assigned a county vehicle with GPS tracking, while certain others were

    not.

41. Plaintiff also complained that the GPS was being monitored more intensely for

    appraisers of color.

42. Mr. Downing stated that he could not believe things were so bad.

43. In a follow up email to Pritchett she had concerns about appraisers of color

    being assigned vehicles with GPS trackers.

44. On October 5, 2018 Plaintiff filed a charge of discrimination with EEOC.

45. On November 30, 2018 Defendant submitted a 23 page detailed position

    statement to the EEOC with over 45 exhibits.



                                          6
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 7 of 15               PageID #: 7




46. After filing a charge of discrimination Plaintiff was called into a meeting with Mr.

    Regan Downing, Ronald Davis and Mr. Pritchett.

47. On January 7, 2019 given a warning based on alleged complaints from

    unidentified appraisers for making “indirect” and “direct” remarks regarding their

    promotions.

48. She was told to “knock it off” it would “not be tolerated.”

49. During this meeting she was told there had been an investigation – though she

    was not informed of one taking place until she was issued a warning.

50. Plaintiff felt the warning should intimidate her from engaging protected activity as

    it specifically requested the next step be her suspension or dismissal.

51. After this meeting Plaintiff felt further isolated, segregated from her colleagues.

52. On or around April 27, 2019 Defendant issued a “unsatisfactory job

    performance” service rating.

53. Mr. Downing statement supporting the “unsatisfactory job performance” service

    rating included “Deepa was counselled on January 7, 2019 after she approached

    newly promote appraisal department workers, stating her displeasure of their

    promotion (instead of her)” and “Below Standard ratings for these categories:

    Team work; leadership; work under pressure; attendance work on deadlines;

    ability to work independently; initiative; problem solving” and marked as deficient

    in “open to feedback” and “productivity.”



                                            7
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 8 of 15                PageID #: 8




54. Plaintiff experienced physical symptoms related to heightened anxiety, including

    chest pains and difficulty sleeping.

55. Plaintiff filed a grievance reexamine her service rating.

56. However, the service rating remained the same.

57. Plaintiff submitted her resignation because Defendants rating her below

    standards after her charge of discrimination combined with other false write-ups

    made it clear she could no longer advance her career with Defendant and

    because of the physical symptoms she was experiencing from what she

    considered a hostile work environment.

    IV.       Causes of Action

    A. Count I: Discrimination based on race, color, and nation of origin

58. Plaintiff realleges paragraphs 1-56 above with the same force and effect as if set

    out in specific detail herein below.

59. Plaintiff’s was born in India, and is of Indian heritage, and believes her Indian

    heritage evokes prejudices related to race, color, and nation of origin.

60. Defendant discriminated against Plaintiff regarding terms, conditions, benefits, and

    privileges of employment because of her Indian heritage.

61. Defendant discriminated against her by treating her differently in recruitment,

    examination, appointment, training and promotion from individuals outside her

    protected category – specifically those who were not Indian.



                                             8
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 9 of 15               PageID #: 9




62. Plaintiff met the minimum qualifications for the Appraiser II position.

63. Plaintiff possessed the certification Defendant’s job description for Appraiser II

    states is preferred.

64. Defendant promoted Caucasians who did not meet the minimum job

    qualifications to the Property Appraiser II position.

65. Defendant promoted Caucasians who met the minimum job qualifications for

    the Property Appraiser II position even though they did not have the preferred

    certification like Plaintiff possessed.

66. Vacancies for the Property Appraiser position were involved pre-selection.

67. Vacancies were filled using subjective criterion that deviated from Defendant’s

    written policies.

68. Defendant selected individuals with the same, similar or worse documented job

    performance issues than Plaintiff.

69. Defendant’s putative non-discriminatory business justification for Plaintiff’s non-

    selection is false.

70. Defendant’s putative non-discriminatory business justification for Plaintiff’s non-

    selection is merely pretext intended to hide discrimination.

71. Defendant subjected Plaintiff to heightened scrutiny based on her nation of

    origin, race, and color.




                                              9
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 10 of 15               PageID #: 10




 72. Defendant ratified and/or condoned actions and omissions by managers that

     Plaintiff reported were discriminatory.

 73. Plaintiff’s race, color, nation of origin and religion were motivating factors in

     Defendant’s employment practices, regarding the terms, conditions and privileges

     of employment. 42 U.S.C.S. § 2000e-2(m).

 74. Defendant failed to meet its affirmative duty to maintain a work environment

     free of discrimination based on race, color and national origin.

 75. Defendant’s discrimination against Plaintiff because or her race, nation of origin,

     color and religion was done maliciously, willfully and with reckless disregard of

     Plaintiff’s federally protected rights under Title VII.

 76. Plaintiff has no plain, adequate, or complete remedy at law to redress the

     wrongs alleged and this suit for backpay, reinstatement, declaratory judgment,

     injunctive relief, compensatory and punitive damages is her only means of

     securing adequate relief.

 77. Plaintiff is now suffering and will continue to suffer, irreparable injury from

     Defendant’s unlawful conduct as set forth herein unless enjoined by this Court.

     B. Count II: Discrimination based on sex

 78. Plaintiff realleges paragraphs 1-76 above with the same force and effect as if set

     out in specific detail herein below.




                                              10
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 11 of 15               PageID #: 11




 79. Defendant discriminated against Plaintiff regarding terms, conditions, benefits, and

     privileges of employment because of her female gender.

 80. Defendant discriminated against her by treating her differently in recruitment,

     examination, appointment, training and promotion from individuals outside her

     protected category – specifically those who were not women.

 81. Plaintiff met the minimum qualifications for the Appraiser II position.

 82. Plaintiff possessed the certification Defendant’s job description for Appraiser II

     states is preferred.

 83. Defendant promoted men who did not meet the minimum job qualifications to

     the Property Appraiser II position.

 84. Defendant promoted men who met the minimum job qualifications for the

     Property Appraiser II position but did not have the preferred certification like

     Plaintiff possessed.

 85. Vacancies were filled using subjective criterion that deviated from Defendant’s

     written policies.

 86. Defendant selected men with the same, similar or worse documented job

     performance issues than Plaintiff.

 87. Defendant’s putative non-discriminatory business justification for Plaintiff’s non-

     selection is false.




                                            11
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 12 of 15               PageID #: 12




 88. Defendant’s putative non-discriminatory business justification for Plaintiff’s non-

     selection is merely pretext intended to hide gender discrimination.

 89. Defendant subjected Plaintiff to heightened scrutiny based on her being a

     woman of Indian descent.

 90. Defendant ratified and/or condoned actions and omissions by managers that

     Plaintiff reported were discriminatory.

 91. Plaintiff’s gender was a motivating factor in Defendant’s employment practices,

     regarding the terms, conditions and privileges of employment. 42 U.S.C.S. §

     2000e-2(m).

 92. Defendant failed to meet its affirmative duty to maintain a work environment

     free of discrimination based on gender.

 93. Defendant’s discrimination against Plaintiff because gender was done maliciously,

     willfully and with reckless disregard of Plaintiff’s federally protected rights under

     Title VII.

 94. Plaintiff has no plain, adequate, or complete remedy at law to redress the

     wrongs alleged and this suit for backpay, reinstatement, declaratory judgment,

     injunctive relief, compensatory and punitive damages is her only means of

     securing adequate relief.

 95. Plaintiff is now suffering and will continue to suffer, irreparable injury from

     Defendant’s unlawful conduct as set forth herein unless enjoined by this Court.



                                             12
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 13 of 15               PageID #: 13




     C. Count III: Retaliation & Retaliatory Hostile Work Environment

 96. Plaintiff realleges paragraphs 1-94 above with the same force and effect as if set

     out in specific detail herein below.

 97. Plaintiff engaged in protected activity by reporting and opposing discrimination

     prohibited under Title VII.

 98. Plaintiff engaged in protected activity by reporting illegal discrimination in her to

     Defendant’s agents and employees, including with supervisors and

     representatives of the Human Resource Department.

 99. Plaintiff engaged in protected activity by filing a charge of discrimination with the

     EEOC.

 100. Plaintiff suffered adverse employment actions including subjecting her to

     heightened scrutiny, a retaliatory hostile work environment, isolation,

     segregation, altering the terms of her employment, issuing false negative

     corrective actions, issuing negative performance evaluations, threatening

     suspension and termination.

 101. The alleged actions individually in the aggregate were intended to dissuade

     those from engaging in protected activity.

 102. Defendant, its agents and employees knew Plaintiff’s protected activity before

     the adverse employment decisions had been made.




                                             13
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 14 of 15                 PageID #: 14




 103. Defendant fails to articulate a legitimate non-discriminatory reason for

      subjecting to the adverse employment conditions.

 104.      Plaintiff’s protected activity was a motivating factor in Defendant’s adverse

      employment decisions.

 105. Said retaliation was done maliciously, willfully and with reckless disregard for

      the Plaintiff’s rights.

 106. Plaintiff has no plain, adequate, or complete remedy at law to redress the

      wrongs alleged and this suit for backpay, reinstatement, declaratory judgment,

      injunctive relief, compensatory and punitive damages is her only means of

      securing adequate relief.

 107. Plaintiff is now suffering and will continue to suffer, irreparable injury from

      Defendant’s unlawful conduct as set forth herein unless enjoined by this Court.

     IV.      Prayer for Relief

     WHEREFORE, Plaintiff respectfully prays this Court assume jurisdiction and after

 trial:

     1. Issue a declaratory judgment that the employment policies, practices,

           procedures, conditions and customs of Defendants’ companies violate the

           rights of Plaintiff as secured by Title VII and 42 U.S.C.S. Section §1981a.

     2. Grant Plaintiff a permanent injunction enjoining Defendants’ companies, its

           agents, successors, employees, attorneys and those acting with Defendants



                                               14
Case 1:19-cv-01133-TFM-M Document 1 Filed 12/30/19 Page 15 of 15              PageID #: 15




        and at Defendants’ request from continuing to violate Title VII; 42 U.S.C.S.

        §1981a.

    3. Enter an order requiring Defendant to make Plaintiff whole by awarding her

        reinstatement or front pay, back pay (plus interest), compensatory damages,

        punitive damages, pre- and post- judgment interests, and loss benefits

        including retirement, pension, seniority and other lost benefits of employment.

    4. Plaintiff further prays for such relief and benefits as the cause of justice may

        require, including but not limited to, an award of costs including attorneys’

        fees, expert fess and other litigation expense.

 Plaintiff demands a trial by struck jury.

                                                  Respectfully submitted,
 Defendant’s Address
                                                  /s/ Daniel Arciniegas
 Mobile County Revenue Commission                 Daniel Arciniegas
 3925 Michael Blvd. Suite G,                      Arciniegas Law PLLC
 Mobile Alabama 36609                             810 Oak Meadow
                                                  P.O. Box 682344
                                                  Franklin, TN 37068
                                                  T. 629.777.5339
                                                  F. 615.988.9113
                                                  www.AttorneyDaniel.com
                                                  Attorney for Plaintiff




                                             15
